El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Los acreedores hipotecarios, como adquirentes en una subasta pública, se convirtieron en dueños de la finca hipo-tecada. En el ínterin, la propiedad había sido vendida para el pago de contribuciones. Los acreedores instaron el pre-sente recurso para establecer la nulidad del .título, adquirido a virtud del procedimiento contributivo y en solicitud de que se cancelara la inscripción de dicho título en el Registro de la Propiedad.
La demandante apela de una sentencia a su favor y señala como error el haberse omitido en la misma un pronunciamiento sobre la devolución de los frutos y rentas. No se solicitaba tal remedio y nada había en la demanda en qué basar semejante pronunciamiento. La sentencia ordenaba se cancelara la inscripción en el registro de la propiedad al reembolsar la demandante al demandado la cantidad pagada por éste por la propiedad en la venta en pago de contribuciones, más sus intereses. Que el demandado debe ser condenado a devolver los frutos y rentas recibidos por él — -a pesar de la ausencia de toda alegación en' la demanda al efecto de que éste había recibido las rentas y beneficios de la propiedad y no embargante la ausencia de una súplica a ese efecto — fué algo que se le ocurrió a la demandante posteriormente. No hallamos que se cometiera error al haberse dejado de incluir en la sentencia un pronunciamiento sobre devolución de frutos y rentas.
El demandado apela de la sentencia y de la orden que declaró sin lugar su moción de reconsideración.
Bajo el primer señalamiento el demandado solicita la revocación porque el juez de distrito dijo, en el curso de *202su relación del caso y opinión, que, luego de negar la deman-dante que el aviso requerido por el artículo 315 del Código Político se le Rabia dado, incumbía a la parte demandada demostrar que tal cosa se Rabia RecRo. El error, de exis-tir, no fué perjudicial, a menos que la corte de distrito tam-bién cometiera el error imputádole en el segundo señalamiento.
Este señalamiento es que la corte de distrito cometió error al apreciar la evidencia y al decidir que los demandantes no fueron notificados de la venta en cobro de contribuciones. No Rallamos que la corte errara en la apreciación de la prueba.
 El tercer señalamiento es que la corte de distrito cometió error al resolver que la falta de notificación a la demandante anulaba el título del demandado. Éste cita el caso de People v. Cady, 56 N. Y. Super. Ct. 180, 6 N. Y. S. 546, al efecto de que ‘ ‘ el Recho de que sea nula la notificación sobre el derecRo a redimir una propiedad vendida para el pago de contribuciones, no Race que la venta en sí sea nula. ’ ’
La médula del argumento es que :
La notificación estatutaria que Ra de hacerse "en todos los casos en que se embargaren y vendieren bienes raíces para el pago de con-tribuciones ... a todas las personas que tuvieren una hipoteca o gravamen sobre dicha propiedad,” no es condición precedente a la venta, sino que ha de ser hecha después de efectuarse ésta. El gravamen contributivo era superior al derecho de hipoteca. Una vez efectuada la venta los acreedores tan sólo tenían el derecho a redimir la finca dentro del año contado a partir de la fecha del certificado, mas no desde la fecha del aviso. El derecho de redención quedó ex-tinguido al transcurrir el período estatutario. "Cuando el estatuto es uno que limita el derecho del dueño a redimir, puede conferirse al adquirente un título absoluto, a pesar de no haberse hecho la no-tificación, una vez expirado el término de redención.” 61 Corpus Juris 1259, sección 1723. El artículo 347 del Código Político prescribe: “Si el derecho de redención que más adelante se dispone no se ejerciere dentro del tiempo prescrito, dicho certificado, una vez ins-crito en el registro de la propiedad del distrito donde radique dieba propiedad, constituirá tituló absoluto de dicha propiedad a favor de dicho comprador, libre dé toda-hipoteca, carga o cualquier otro gravamen.” • J
*203El caso de People v. Cady, supra, no es aplicable. La demandante no puso en tela de juicio la validez de la venta efectuada en pago de las contribuciones. El objeto del recurso fué establecer la nulidad del certificado de compra, conseguir un decreto sobre tal nulidad y la cancelación del asiento en el Begistro de la Propiedad.
En el presente caso la venta en pago de contribuciones no fué notificada a los acreedores hipotecarios. La disposición estatutaria relativa a la expedición del certificado de compra presupone la existencia de una debida notificación a los acree-dores. No autoriza la expedición de tal certificado sin previa notificación a los acreedores. El certificado de compra no debe ser expedido a menos y basta que los acreedores hipo-tecarios hayan sido notificados en la forma prescrita por el artículo 315. A menos que se haya hecho tal notificación, el período estatutario de redención no empieza a correr, y la inscripción del certificado no confiere título alguno al adqui-rente en la venta celebrada para el pago de las contribuciones. Véanse Salgado v. Registrador, 26 D.P.R. 172; Moraza v. Registrador, 45 D.P.B. 829, y Correa v. Registrador, 53 D.P.R. 274.

La sentencia apelada y la orden que declaró sin lugar la moción par.a reconsiderar presentada por el demandado deben ser confirmadas.

El Juez Asociado Sr. Travieso no intervino.